                                                                     1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   CHRISTOPHER MOEHRL, on behalf of     )
     himself and all others similarly     )
 4   situated,                            )
                                          )
 5                    Plaintiffs,         )
                                          )
 6             -vs-                       )   No. 19 C 1610
                                          )
 7   THE NATIONAL ASSOCIATION OF          )
     REALTORS, et al.,                    )   Chicago, Illinois
 8                                        )   April 25, 2019
                      Defendants.         )   9:00 a.m.
 9
10                      TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE ANDREA R. WOOD
11
     APPEARANCES:
12
     For the Plaintiff:         HAGENS, BERMAN, SOBOL, SHAPIRO LLP
13                              455 North Cityfront Plaza Drive
                                Chicago, Illinois 60611
14                              BY: MR. DANIEL J. KUROWSKI
15                              SUSMAN, GODFREY L.L.P.
                                1201 Third Avenue
16                              Seattle, Washington 98101
                                BY: MR. MATTHEW BERRY
17
     For Defendant
18   National Association:      SCHIFF HARDIN, LLP
                                233 South Wacker Drive
19                              Chicago, Illinois 60602
                                BY: MR. JACK R. BIERIG
20
21
22                  COLETTE M. KUEMMETH, CSR, RMR, FCRR
                          OFFICIAL COURT REPORTER
23                       219 South Dearborn Street
                                 Room 1928
24                       Chicago, Illinois 60604
                              (312) 554-8931
25
                                                                2

 1   APPEARANCES: (Continued)
 2   For Defendant
     Realogy:                MORGAN LEWIS & BOCKIUS LLP
 3                           77 West Wacker Drive
                             Chicago, Illinois 60601
 4                           BY: MR. KENNETH MICHAEL KLIEBARD
 5   For Defendant
     HomeServices:           BARNES & THORNBURG LLP
 6                           One North Wacker Drive
                             Chicago, Illinois 60606
 7                           BY: MS. DENISE A. LAZAR
 8   For Defendant
     Re/Max:                 JONES DAY (CH)
 9                           77 West Wacker Drive
                             Chicago, Illinois 60601
10                           BY: MS. PAULA W. RENDER
11   For Defendant
     Keller Williams:        HOLLAND AND KNIGHT, LLP
12                           131 South Dearborn Street
                             Chicago, Illinois 60603
13                           BY: MR. TIMOTHY RAY
                                  MR. MARTIN G. DURKIN
14
15   For Movant
     Sawbill Strategic:      WEXLER WALLACE LLP
16                           55 West Monroe Street
                             Chicago, Illinois 60603
17                           BY: MR. THOMAS ARTHUR DOYLE
18
19
20
21
22
23
24
25
                                                                   3

 1        (Proceedings heard in open court:)
 2             THE CLERK: 19 CV 1610, Moehrl versus National
 3   Association.
 4             MR. DOYLE: Good morning, your Honor. I'm Thomas
 5   Doyle for the movant, Sawbill Strategic.
 6             MR. KUROWSKI: Good morning, your Honor. Daniel
 7   Kurowski from the law firm Hagens Berman on behalf of the
 8   plaintiff, Christopher Moehrl.
 9             MR. BERRY: Good morning, your Honor. Matt Berry
10   on behalf of the plaintiff, Christopher Moehrl.
11             MR. BIERIG: Good morning, your Honor. Jack Bierig
12   for defendant National Association of Realtors.
13             MR. RAY: Good morning, your Honor. Timothy Ray on
14   behalf of defendant Keller Williams.
15             MR. KLIEBARD: Good morning, your Honor. Ken
16   Kliebard of Morgan, Lewis on behalf of defendant Realogy.
17             MR. DURKIN: Martin Durkin for Keller Williams.
18             MS. LAZAR: Good morning, your Honor. Denise Lazar
19   for HomeServices of America.
20             MS. RENDER: Good morning, your Honor. Paula
21   Render for Remax.
22             THE COURT: Okay. Good morning. So let me start
23   by noting, primarily for the benefit of plaintiff's counsel
24   here, that I did see Mr. Doyle and many of the defense
25   counsel who are here today a couple of days ago on the motion
                                                                    4

 1   for reassignment of a related case that is pending in front
 2   of Judge Chang.
 3             You may have noted, I don't know if this order has
 4   been entered on the docket yet, but perhaps somebody told you
 5   about it, I did set a date for any party that wanted to
 6   respond to the motion for reassignment to do so of May 17th.
 7             I don't know if plaintiffs here have any view on
 8   whether reassignment of the Sawbill case is appropriate. If
 9   you know that you're going to have no objection to it, you
10   can let me know now, otherwise you can file a response to the
11   motion by May 17th.
12             MR. BERRY: Your Honor, first of all, I wanted to
13   note that my pro hac vice application has been filed and
14   pending but not yet granted, so with the Court's permission I
15   would like to continue with this hearing.
16             THE COURT: You may.
17             MR. BERRY: The plaintiff Moehrl will not oppose
18   that motion.
19             THE COURT: Okay. Good to know. So then I'll just
20   hear from the -- I think at least one defendant, if I recall
21   correctly, wanted an opportunity to discuss it with the
22   client. I think there was some thought that one or both
23   cases might be subject to motion practice, and they had
24   concerns about timing issues.
25             In any case, my plan with respect to that motion,
                                                                    5

 1   as you may recall from two days ago, is to see what's filed
 2   on the 17th. I expect to be in a position to rule on it no
 3   later than the next time I see the parties on the 29th.
 4             The other case has an initial status hearing in
 5   front of Judge Chang on June 7th. I have dropped him a quick
 6   note to make sure that he's aware of the fact that the motion
 7   for reassignment has been filed here, and to let him know
 8   that unless it becomes a more complicated issue as a result
 9   of briefing that's filed, I would expect to know the outcome
10   of that motion before the status date. So that is where
11   things stand.
12             That said, for any of the parties, particularly the
13   defendants who already have obligations in front of Judge
14   Chang, whether it's an answer date that's set, I don't think
15   anybody has been served.
16             MR. DOYLE: That's right.
17             THE COURT: But to the extent that changes and you
18   have an answer date or anything else that comes up, do make
19   sure that you attend to it. So if for some reason you need
20   to get an extension of a date in front of him because the
21   motion for reassignment is still pending here, don't just let
22   the date pass. He's aware of the situation. So if you make
23   a reasonable request it shouldn't be an issue.
24             Now, what's actually noticed for today is a motion
25   for appointment of interim lead counsel. Let me find out if
                                                                    6

 1   any of the parties who are here today have an objection to
 2   that motion.
 3              MR. BIERIG: Yes, your Honor. Defendants believe
 4   that that motion should be deferred. As your Honor pointed
 5   out, on May 17th there will be motions filed by the
 6   defendants to dismiss the case. We believe that those
 7   motions will be very meritorious and are at a minimum very
 8   serious.
 9              We're also going to at that time ask the Court to
10   defer discovery pending ruling on those motions, because
11   discovery is likely to be very expensive in the face of what
12   we regard as a very strong motion to dismiss. So in the
13   circumstances we would -- we believe it would be most
14   efficient to wait until the Court rules on those motions to
15   decide whether we even need lead counsel.
16              Of course, if the motions to dismiss are granted,
17   there is no need for lead counsel, and depending on how the
18   Court rules on the motion to dismiss and the motion to defer
19   discovery, we may not need three lead counsel.
20              And of course, also as your Honor just pointed out,
21   there is a motion to consolidate the Sawbill case with this
22   case, which also adds a little bit of complexity.
23              So we think there is really no reason to rule on
24   this until the Court and the parties really understand the
25   contours of the case to know whether lead counsel is
                                                                    7

 1   necessary, and if so whether three lead counsel are
 2   necessary.
 3             THE COURT: And do you have an idea of what sort of
 4   arguments you're going to be raising in your client's motion
 5   to dismiss?
 6             MR. BIERIG: Yes, we do. Would you like me to
 7   state them, your Honor?
 8             THE COURT: Well, I got a preview a couple days ago
 9   that there may be venue issues here or in the Sawbill case.
10   I guess the primary focus was venue and personal jurisdiction
11   issues here. Are those the types of arguments that you
12   expect to raise?
13             MR. BIERIG: I believe at least one defendant is
14   going to raise those issues, but all defendants will raise
15   the issue, A, that they have not stated a cause of action,
16   that accepting all the allegations in the complaint as true,
17   as we must for purposes of a 12(b)(6) motion, that nothing in
18   the complaint demonstrates in the slightest bit that anything
19   that any of the defendants has done is anti-competitive. We
20   have a system that's been in place for many, many -- for 50
21   years that has been approved by numerous courts, and we think
22   it will be quite clear after your Honor reads the brief that
23   there is absolutely no violation of the Sherman Act.
24             And second, we also think it's clear that there is
25   no antitrust injury here whatsoever, that this plaintiff has
                                                                    8

 1   not been injured in any way by the actions of any of the
 2   defendants. So we have that motion.
 3             And then some of the franchisor defendants have
 4   additional motions, but everyone will join in the motion that
 5   there is a failure to state a cause of action and that
 6   plaintiff has not been injured by virtue of any of the
 7   actions of any of the defendants.
 8             THE COURT: So Mr. -- Berry, correct?
 9             MR. BERRY: Yes.
10             THE COURT: If I grant the motion for reassignment
11   of the Sawbill case here, would your long-term intent be to
12   file a consolidated complaint?
13             MR. BERRY: We currently have no plans to do so,
14   your Honor, but I think that if that case were reassigned and
15   consolidated, that would be one thing that we would look at,
16   definitely.
17             If I may, your Honor, respond to some of counsel's
18   arguments?
19             THE COURT: You may.
20             MR. BERRY: I think that the points he noted, the
21   fact they're going to ask for a stay of discovery, the fact
22   they're going to file all these various motions to dismiss,
23   that's exactly the reason why it makes sense to appoint
24   interim counsel. Those are the factors that treatises, the
25   case law identifies, are there going to be decisions made
                                                                   9

 1   such as a proposed stipulation. Are there motions to respond
 2   to. If so, that's why appointing lead counsel, interim
 3   counsel early makes sense. It's very efficient case
 4   management.
 5                   We now have two actions that are overlapping
 6   that are filed against the same defendants, we've had I think
 7   now nine plaintiff's counsel appear, different law firms on
 8   behalf of different plaintiffs, we have a number of large
 9   defense firms, and to make sure this case is most efficient
10   for the plaintiffs, for the parties and for the Court, I
11   think it makes sense early to appoint interim lead counsel to
12   make sure that these claims can be done efficiently, briefing
13   is done efficiently, but we can speak with one voice with
14   defendants and with the Court.
15             THE COURT: I think I saw Mr. Doyle nodding along.
16             MR. DOYLE: Yes, your Honor.
17             THE COURT: Do you have something to add?
18             MR. DOYLE: Three things. No. 1, I totally agree
19   with Mr. Berry that now is the time to address lead counsel
20   rather than waiting, given all of the plates that are going
21   to be spinning quickly in this case.
22             Second, my client, and the firms that are on our
23   complaint, not only do not object to Mr. Berry's motion, we
24   fully support it. Their motion of why they should be
25   appointed lead counsel for this matter is well-taken and
                                                                  10

 1   ought to be granted on the papers that it is.
 2             My third point, your Honor, is tertiary, which is
 3   the complexity of what has already been previewed for this
 4   case is one more reason why everything ought to be in one
 5   courtroom rather than two.
 6             Thank you, your Honor.
 7             THE COURT: Okay. So --
 8             MR. BIERIG: Your Honor, may I just add one other
 9   thing?
10             THE COURT: Sure.
11             MR. BIERIG: We also have serious doubts about
12   whether one of these three plaintiffs -- by the way, it's
13   interesting, there are three interim lead counsel that are
14   being appointed. There is only one plaintiff in the Moehrl
15   case, yet they want three co-counsel for a case in which
16   there is one plaintiff.
17             But beyond that, at least one of the defendants has
18   very serious reservations about one of these three firms that
19   wants to be appointed co-lead counsel.
20             THE COURT: On what basis?
21             MR. BIERIG: We think they may have a conflict of
22   interest. They have other clients whose interests we think
23   compromise their ability to represent this purported class.
24   Of course we don't think there is a class, but we think there
25   may be a conflict of interest. At least one of the
                                                                  11

 1   defendants, not my client particularly, but one of the
 2   defendants thinks there may be a conflict of interest with
 3   respect to one of these three interim lead counsel for this
 4   one plaintiff.
 5             And one more thing, your Honor. There is really no
 6   efficiency to be had by having these three interim lead
 7   counsel. As we know, everything gets filed on PACER. The
 8   plaintiffs are certainly able to coordinate their response,
 9   defendants are certainly working to coordinate their
10   responses. There really are no efficiencies in having three
11   lead counsel at this point for one plaintiff.
12             THE COURT: Okay. So let's assume for the moment
13   that I'm going to reassign the Sawbill case here. Defendants
14   have not yet been served in that case. There are no answer
15   dates in that case. We do have what's going to be a rapidly
16   approaching answer date in this case.
17             What would be the plan for bringing those two cases
18   onto the same schedule for Mr. Doyle or Mr. Barry?
19             MR. DOYLE: May I suggest, your Honor?
20             THE COURT: Yes.
21             MR. DOYLE: My suggestion would be if the Sawbill
22   case is reassigned here, it can be put on administrative hold
23   until whatever needs to be answered in this case, in the way
24   of motions to dismiss, et cetera, get handled. So the
25   Sawbill case can sit there. It will either then get folded
                                                                  12

 1   into this on a consolidated complaint, or my client will be a
 2   class member. But your Honor, the Sawbill case need not have
 3   its own track here.
 4             THE COURT: Mr. Berry, you agree with that?
 5             MR. BERRY: Yes, your Honor. Absolutely. In fact,
 6   the defendants should file their motion to dismiss on May
 7   17th, and when we're here before the Court on May 29th, I
 8   believe, for the initial status conference, we can discuss
 9   and have more knowledge at that point. But absolutely, I
10   think it makes sense defendants go ahead and file their
11   motions to dismiss on May 17th, and that this case should
12   keep on proceeding forward.
13             THE COURT: And then just to make sure I'm totally
14   clear, the plan here with respect to the appointing of
15   interim lead counsel is not then to set things up so that
16   when the other case is transferred here you file a
17   consolidated complaint that then folds everything in right
18   from the outset and goes forward, the intent is instead, at
19   least in the short-term, to keep things on two separate
20   tracks?
21             MR. BERRY: It is, your Honor, until the motions to
22   dismiss are on file. At that point we'll have more knowledge
23   on what the motions say, and I think when we're back before
24   the Court in late May we'll have more knowledge, but I agree
25   with your Honor that hearing -- we said before that nothing
                                                                  13

 1   should impact the date. And this case has been on file for
 2   two months now. Motions to dismiss are due in a little over
 3   two weeks. We don't want to do anything that's going to
 4   jeopardize those getting filed on that schedule.
 5             MR. BIERIG: Your Honor, can I say one more thing?
 6             THE COURT: You may.
 7             MR. BIERIG: Your Honor has correctly pointed out
 8   that there is an initial status conference set for May 29th.
 9   As I mentioned, the defendants are going to be filing both we
10   think very substantial motions to dismiss and motions to stay
11   discovery. Your Honor will have had those then for
12   approximately 12 days. We will not have had a response from
13   the plaintiffs on that.
14             We certainly can proceed May 29th if the Court
15   wants, but it might make more sense, particularly with the
16   June 7th date before Judge Chang, to delay the initial
17   conference date until your Honor has reviewed both our
18   motions to dismiss and the response of plaintiffs. We're not
19   trying in any way to delay this case, but we think it would
20   be very efficient if your Honor actually had an opportunity
21   to read our motions, both to dismiss and to stay discovery,
22   and to see what plaintiffs say in response, and perhaps then
23   we'll also know what the story is with Judge Chang and have
24   the initial status conference after your Honor has had an
25   opportunity to review all those things.
                                                                  14

 1               THE COURT: Okay. So I'm going to keep the May
 2   29th status hearing, because one of the purposes of that
 3   hearing is to make sure that if the Sawbill case is going to
 4   be reassigned here that that gets done, and it gets done
 5   before you start having dates in front of Judge Chang. So
 6   that's going to be resolved in the short-term. How quickly
 7   it gets resolved is going to depend on what I get filed on
 8   May 17th.
 9               If I get nothing and everybody is in agreement with
10   reassignment, based on my initial review of the complaint, I
11   don't see any reason why reassignment would not be proper
12   under our local rules. It seems that these cases on the
13   surface, based on my initial read, meet the qualifications to
14   be designated as related cases and for the other case to be
15   reassigned here given that in part there would seem to be
16   substantial overlap in the proposed classes, if nothing else.
17   So I think it would make sense to have them both here as soon
18   as possible.
19               That does not mean that I'm agreeing with the
20   suggestion by Mr. Doyle that the other case should be put on
21   hold for a period of time, but once we establish whether or
22   not everything is, in fact, going to be in front of me, we
23   can revisit that.
24               Here's what I'm going to do. I'm not going to make
25   a decision on the motion for appointment of interim lead
                                                                  15

 1   counsel today. I'm not even going to set a briefing schedule
 2   on it today. I'd like to see what's filed on the 17th in
 3   terms of motions to dismiss, and, of course, any opposition
 4   to reassignment.
 5             I'll plan on at least giving a high-level read to
 6   whatever motions are filed so I understand what the issues
 7   are, and if there is a motion to stay discovery I'll review
 8   that as well, and my expectation is that with respect to the
 9   latter plaintiff's counsel will come prepared to answer any
10   questions about whether or not discovery should be stayed.
11   Unless, of course, you agree with that. Perhaps you'll be in
12   agreement.
13             MR. BERRY: No, your Honor, I can say now that we
14   will not agree with staying discovery. In fact, we think the
15   mandatory disclosures, we should proceed with those.
16             MR. BIERIG: It's no wonder they think that,
17   because they represent one plaintiff who will basically
18   disclose nothing other than the fact of his buying a house,
19   and it will be a huge burden on all the defendants to have
20   the mandatory initial discovery.
21             THE COURT: So what I need to see in order to make
22   that decision is the type of argument that's being raised, if
23   it's going to be strictly an insufficiency-of-the-pleading
24   argument or, as has been suggested, will there be arguments
25   based on venue, personal jurisdiction, or other things that
                                                                  16

 1   might suggest that the whole matter really belongs somewhere
 2   else.
 3             Okay. So for the 29th, I expect I may have some
 4   questions for the parties. If I haven't issued a written
 5   ruling on the motion for reassignment I'll either have an
 6   oral ruling for that or have a specific request going
 7   forward. I will take a look at any motions that are filed on
 8   the 17th so we can address it. I'm on a little bit of a
 9   tight schedule on the 29th due to a trial. I would expect
10   that I'm going to have this towards the latter end of my 9:00
11   call, just so you know for planning purposes, and hopefully
12   by the end of that status hearing we'll have a plan going
13   forward. Okay?
14             So the status hearing on the 29th remains firm.
15   You are not required to file the initial status report that
16   would be due on the 22nd, because I think at this point there
17   are a few too many moving parts. I don't think you're going
18   to agree on anything for the initial status report in any
19   case based on what I've heard. I have the general outline of
20   the fact that plaintiff wants to move forward with discovery,
21   defendants do not. I think for present purposes that's
22   sufficient.
23             That said, one thing I will ask you to think about
24   in advance of the 29th is whether there is any possibility
25   that it would be useful to get you all in front of a neutral
                                                                 17

 1   third party for an early settlement conference. Perhaps if
 2   you're not ready to get in front of a magistrate judge here,
 3   perhaps a private third-party mediator might be appropriate
 4   in this case as a way of sort of resolving both of the
 5   pending cases and all of the defendants at once, so I would
 6   just ask that you keep that in mind. I will probably ask
 7   about it again.
 8             We could certainly get you to one of our magistrate
 9   judges, or the parties might want to consider a third-party
10   mediator. I don't know if you've discussed that in the past.
11   I can't tell from the expressions in front of me whether it's
12   a futile idea or if it's -- you've already been talking about
13   it and thinking about how to make it work. I guess I'll find
14   that out on the 29th.
15             Anything else for today?
16             MS. LAZAR: Yes, your Honor. Since you're striking
17   the May 22nd date, then the face-to-face or the in-person
18   meeting with the plaintiff's counsel does not need to
19   happen -- I think we were supposed to meet in person to
20   prepare that report. That's stricken as well?
21             THE COURT: That's correct. You do not need to
22   have your discovery planning conference. Focus on preparing
23   your motions. Perhaps a phone call, some emails on the
24   subject of whether there is a way to get to an early
25   resolution of the case or not, but no, you do not need to
                                                                  18

 1   have your planning conference to go through a discovery
 2   schedule, et cetera.
 3             MR. KLIEBARD: Administratively, your Honor, is it
 4   okay if we pick the presentment date of the 29th for the
 5   motion to dismiss and the motion to stay discovery? Normally
 6   we wouldn't wait quite that long, but --
 7             THE COURT: That's fine.
 8             MR. KLIEBARD: I don't want to make argument, but
 9   just briefly on the discovery point, the whole purpose of the
10   Twombly and Iqbal line of cases which impose the heightened
11   pleading standard for complex cases and required plausibility
12   in the antitrust context was not to put the defendants to the
13   burden and expense of discovery unless they could overcome
14   the initial obstacle. So we'll be making those arguments in
15   our papers, but the burden on us would be extraordinary.
16             MR. BERRY: Your Honor, one suggestion for
17   efficiency is that for the motions to dismiss the plaintiff
18   would not oppose defendants joining in the other, each
19   other's motions on common issues to reduce the number of
20   motions filed or to reduce the duplicativeness to the extent
21   they share in those.
22             THE COURT: Let me ask this: Is the working
23   relationship among the defendants such that you would be able
24   to do a joint motion on some or all of the issues?
25             MR. BIERIG: Your Honor, we are working very hard
                                                                  19

 1   to have a very good relationship and to minimize the burden
 2   on the Court. My expectation at this time is that there will
 3   be one brief filed by the National Association of Realtors
 4   and one brief filed on behalf of the four franchisor
 5   defendants, and they will not be duplicative.
 6             I think the arguments made by the National
 7   Association of Realtors will be, in large measure if not
 8   totally, accepted and referred to by the other defendants,
 9   and then they will make particular arguments that are unique
10   to those four franchisor defendants.
11             So we're well-aware of the need to coordinate and
12   to do this with minimal burden to your Honor, and so there
13   will be at most two briefs.
14             MR. RAY: And we do reserve the right, your Honor,
15   even among the defendants there are certain of us who have
16   certain issues that are unique to us. And so even though
17   Jack -- what Jack stated is correct, we are contemplating
18   filing a very small side brief to address the issues that are
19   unique to Keller Williams.
20             MR. BIERIG: But in any event, we're going to try
21   really hard not to make your Honor read duplicative material.
22             THE COURT: Okay. And there is a 15-page limit on
23   briefs.
24             MR. BIERIG: We may to need to ask your Honor for a
25   few additional pages given all the defendants, but we're
                                                                  20

 1   going to try very hard to be no more than 20 and hopefully
 2   15.
 3             THE COURT: Okay. Here's what I would like,
 4   because I would like to know how much material I'm going to
 5   get, so rather than waiting until you file your brief to ask
 6   for the additional pages, figure out how you're going to
 7   divide up this responsibility, how many briefs I'm going to
 8   get, and how many pages you need. File any request for
 9   additional pages by May 15th -- well, let me actually make
10   sure that I will have time to look at and rule on it so that
11   you can adjust. Your brief is due the 17th. By May 13th.
12             I will look at it quickly when it's filed so that
13   you'll have a few days if you need to adjust to my rulings.
14   Just be reasonable. As long as you're reasonable, I would
15   expect -- since I know that it's contemplated to have sort of
16   two sets of briefing, so if the National Association of
17   Realtors needs more than 15, you can do your own. If the --
18   we're calling them the franchise defendants?
19             MS. LAZAR: That works.
20             THE COURT: If you have a single request for how
21   many pages you need, that can incorporate the fact. If there
22   are going to be five briefs, please let me know. I think I'm
23   pretty reasonable in granting excess pages as long as the
24   parties are reasonable in return.
25             So just make a reasonable request for what you
                                                                  21

 1   need, and I'm sure we'll be fine. But I would like to know
 2   in advance what I'm getting and also be able to give you some
 3   guidance in advance, so please do file that by the 13th if
 4   you need more than 15 pages.
 5             MR. BIERIG: That's very fair, and we'll do that,
 6   your Honor.
 7             THE COURT: Okay. Good. I'll look forward to
 8   seeing you at the end of May.
 9        (End of proceedings.)
10                       C E R T I F I C A T E
11
12        I certify that the foregoing is a correct transcript
13   from the record of proceedings in the above-entitled case on
14   April 25, 2019.
15
16
17
18   /s/Colette M. Kuemmeth
        Court Reporter
19
20
21
22
23
24
25
